PER CURIAM.
The plaintiff appeals from an order setting aside a default upon the ground of excusable neglect by the defendant. Upon the facts revealed by this record we cannot say that as a matter of law excusable neglect does not exist. We therefore must affirm the exercise of discretion by the trial judge under the holding in North Shore Hospital, Inc. v. Barber, Fla. 1962, 143 So.2d 849. We must so hold even though the trial judge may have given an insufficient reason for the exercise of his discretion. See Cohen v. Mohawk, Inc., Fla. 1962, 137 So.2d 222.
Affirmed.